IN a case where defendants petitioned for a new trial, which was granted, and judgment final was in favor of defendants; the Court decided the defendants were entitled te all costs from the commencement of the original action: The Supreme Court have decided, that where judgment final is rendered in favor of a part j moving in arrest, he is not entitled to costs, A condemnation of property by the District Court, is conclusive, as to the right of the person claiming the property, in a case where the property was seized by a citizen, other thon an officer of the customs, and the plaintiff did not put in his claim before the District Court. The defendants in this case, seized the property under the instructions of a military officer, during the war.
See Forfeiture, 1.